MEMORANDUM **
David L. Ries appeals the district court’s order of December 13, 2000. We dismiss the appeals for lack of jurisdiction, because the order was neither a final order appealable under 28 U.S.C. § 1291 nor an interlocutory order appealable under 28 U.S.C. § 1292. See Ballard v. Baldridge, 209 F.3d 1160, 1160 (9th Cir.2000); WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc).
DISMISSED for lack of jurisdiction. All pending motions are denied as moot.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.